 
Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of June 21, 2007 (this “Amendment
Agreement”), among KRISPY KREME DOUGHNUT CORPORATION, a North Carolina
corporation (the “Borrower”), KRISPY KREME DOUGHNUTS, INC., a North Carolina
corporation (the “Parent Guarantor”), the SUBSIDIARY GUARANTORS (as defined in
the Credit Agreement referred to below) signatory hereto and the LENDERS (as
defined in the Credit Agreement referred to below) signatory hereto.
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrower is party to a Credit Agreement, dated as of February 16,
2007 (the “Credit Agreement”), among the Borrower, the Parent Guarantor, the
Subsidiary Guarantors, the Lenders, and Credit Suisse, Cayman Islands Branch, as
Administrative Agent, Collateral Agent, Issuing Lender, and Swingline Lender.
 
WHEREAS, the Borrower has requested that the Required Lenders agree to amend and
waive certain provisions of the Credit Agreement, and the Required Lenders have
agreed, subject to the terms and conditions hereinafter set forth to such
amendments and waivers.
 
Accordingly, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Defined Terms.  Capitalized terms used but not defined herein shall
be used herein as defined in the Credit Agreement.
 
SECTION 2.  Amendment.  As of the Amendment Effective Date, the definition of
“Consolidated Interest Expense” in Section 1.01 of the Credit Agreement is
hereby amended to include the following at the end thereof:
 
“For the purpose of determining the Consolidated Interest Coverage Ratio for any
Test Period that includes February 16, 2007, Consolidated Interest Expense shall
be deemed to be equal to the Consolidated Interest Expense for the period from
February 16, 2007 through the end of such Test Period, with such amount
annualized for a full Fiscal Year.”


SECTION 3.  Waivers.  As of the Amendment Effective Date, each of the Lenders
that is a party hereto hereby waives any Default that shall occur, or shall have
occurred, and be continuing as a result of the Borrower’s failure to comply with
the requirements of Section 7.09(b) of the Credit Agreement solely with respect
to any portion of the 12-month period ending April 29, 2007, and any breach of
any representation or warranty made or deemed made by Borrower with respect to
such compliance solely with respect to any portion of such period.
 
SECTION 4.  Representations and Warranties.  The Borrower hereby represents and
warrants to the undersigned Lenders that, after giving effect to the amendments
and waivers herein, (a) the representations and warranties of the Borrower and
the Parent Guarantor set forth in the Credit Agreement, and of each Obligor in
each of the other Loan Documents to which it is a party, is true and correct in
all material respects on and as of the date hereof (except to the extent that
any such representation or warranty expressly relates to an earlier date), with
each reference therein to the Credit Agreement being deemed for purposes hereof
to be a reference to the Credit Agreement as modified hereby and (b) no Default
has occurred and is continuing.
 
SECTION 5.  Conditions to Effectiveness.  The amendment set forth in Section 2
hereof
 


--------------------------------------------------------------------------------



and the waiver set forth in Section 3 hereof shall become effective when, and
only when, and as of the date (the “Amendment Effective Date”) on which:
 
(a) the Administrative Agent shall have received counterparts of this Amendment
Agreement executed by the Borrower, each of the Guarantors, and the Required
Lenders; and
 
(b) the Administrative Agent shall have received payment of all accrued fees and
expenses of the Administrative Agent (including the reasonable and accrued fees
of counsel to the Administrative Agent invoiced on or prior to the date hereof).
 
 
SECTION 6.  Reference to and Effect on the Financing Documents.

 
(a)           On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified hereby.
 
(b)           The Credit Agreement and each of the other Loan Documents, as
specifically modified by this Amendment Agreement, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.
 
(c)           The execution, delivery and effectiveness of this Amendment
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Credit Agreement or the other Loan Documents,
nor constitute a waiver of any provision of the Credit Agreement or the other
Loan Documents.
 
SECTION 7.  Affirmation of Guarantors.  Each Guarantor signatory hereto hereby
consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms and agrees that, notwithstanding the effectiveness of the amendment set
forth in Section 2 hereof, the obligations of such Guarantor contained in
Article III of the Credit Agreement or in any other Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of such amendments, each reference in Article III of the Credit
Agreement and in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement as modified by this Amendment Agreement.
 
SECTION 8.  GOVERNING LAW.  THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
SECTION 9.  Execution in Counterparts.  This Amendment Agreement may be executed
by one or more of the parties to this Amendment Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page to this Amendment Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.
 


--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
 
KRISPY KREME DOUGHNUT CORPORATION
 
By: /s/ Douglas R. Muir
       Name: Douglas R. Muir
       Title: Chief Financial Officer
 
GUARANTORS:
KRISPY KREME DOUGHNUTS, INC.
 
GOLDEN GATE DOUGHNUTS, LLC
 
    By:  KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Manager
 
PANHANDLE DOUGHNUTS, LLC
 
    By:      KRISPY KREME MANAGEMENT I, LLC,
        an authorized Manager
 
    By:      KRISPY KREME MANAGEMENT II, LLC,
        an authorized Manager
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Member of Krispy Kreme Management I,
        LLC and Krispy Kreme Management II, LLC
 
NORTH TEXAS DOUGHNUTS, L.P.
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        its General Partner
 
KK CANADA HOLDINGS, INC.
 
KRISPY KREME MANAGEMENT I, LLC
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Member
 
KRISPY KREME MANAGEMENT II, LLC
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Member




--------------------------------------------------------------------------------








KRISPY KREME MANAGEMENT III, LLC
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Member
 
SOUTHERN DOUGHNUTS, LLC
 
    By:      KRISPY KREME MANAGEMENT I, LLC,
        as authorized Manager
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Member
 
SOUTHWEST DOUGHNUTS, LLC
 
    By:      KRISPY KREME MANAGEMENT I, LLC,
        as authorized Manager
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Member
 
NORTHEAST DOUGHNUTS, LLC
 
    By:      KRISPY KREME MANAGEMENT I, LLC,
        as authorized Manager
 
    By:      KRISPY KREME DOUGHNUT CORPORATION,
        as authorized Member
   
By:  /s/ Douglas R. Muir
        Name: Douglas R. Muir
        Title: Authorized Officer
   
KRISPY KREME MOBILE STORE COMPANY
 
KRISPY KREME BRAND FUND CORPORATION
 
By:  /s/ Stanley L. Parker
        Name: Stanley L. Parker
        Title: President
 

 
 



--------------------------------------------------------------------------------


 


KRISPY KREME CANADA, INC.
 
By:  /s/ Charles W. Bruton, III
        Name: Charles W. Bruton, III
        Title: President
 
HD CAPITAL CORPORATION
 
HDN DEVELOPMENT CORPORATION
 
By:  /s/ Amy O. Stroud
        Name: Amy O. Stroud
        Title: Vice President

 



--------------------------------------------------------------------------------






LENDER
   
Consent of Required Lenders Received




